Citation Nr: 1452971	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  12-24 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder, and if so, whether service connection is warranted for the claimed disability.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of a head injury, and if so, whether service connection is warranted for the claimed disability.

3.  Entitlement to service connection for residuals of a neck injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 1968.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record.

The issues of entitlement to service connection for a low back disorder, neck disorder and residuals of a head injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A rating decision dated in February 1973 denied the Veteran's service connection claim for a low back disorder and the Veteran did not submit a notice of disagreement within the required time period.

2.  Evidence associated with the claims file since the February 1973 rating decision was not of record at the time of the rating decision, and when considered in conjunction with the record as a whole, relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a low back disorder.



CONCLUSION OF LAW

The evidence received subsequent to the final February 1973 rating decision is new and material and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156(a) and (c) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal with respect to reopening the Veteran's claim of entitlement to service connection for a low back disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  New and Material Evidence

As an initial matter, establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that by itself or when considered with previous evidence of record relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Competency of new evidence, however, is not presumed. 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

The Veteran initially applied for service connection for back pain in July 1968.  A December 1968 decision informed that the Veteran that since he failed to report for his scheduled examination his claim is denied.  The Veteran indicated that he was willing to report to another examination.  The Veteran failed to appear at the scheduled examination.  A rating decision in April 1969 denied the Veteran's low back claim on the basis that the residuals of lumbosacral strain were not found in a February 1968 examination.  The Veteran did not submit a notice of disagreement to the April 1969 rating decision.  He filed another service connection claim for a back disability in January 1973.  A rating decision in February 1973 denied the Veteran's claim on the basis the service record shows that the Veteran was diagnosed with lumbosacral strain in service; however, the discharge examination was negative for any back condition.  The relevant evidence of record at the time of the February 1973 rating decision consisted of the Veteran's service treatment records.  The Veteran did not submit a notice of disagreement with the February 1973 rating decision within the required time period.  Therefore, the February 1973 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

The Veteran submitted another claim of entitlement to service connection for a low back disability in September 2011.  The relevant evidence of record received since the February 1973 rating decision includes VA treatment records, a November 2011 VA examination report, lay statements from the Veteran, and a Board hearing transcript dated in September 2014.  The evidence received since the February 1973 rating decision is new in that it was not of record at the time of the February 1973 decision.  A November 2011 VA examination report shows that the Veteran has a current diagnosis of a low back disability.  Furthermore, the Veteran provided testimony of injuring his back in service with recurrent or continuous back pain since service.  The Veteran is competent to report the symptoms of back pain in service and continuous symptoms of back pain since service.  This evidence is neither cumulative nor redundant of the evidence of record in February 1973.  As the new evidence indicates that the Veteran has a current back disorder that may be related to service, the Board finds the new evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).  Such evidence is so significant that it must now be considered in order to decide fairly the merits of the claim.  Accordingly, the Veteran's claim of entitlement to service connection for a low back disability is reopened.  38 C.F.R. § 3.156(a).



ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back disorder is reopened, and the appeal is granted to that extent only.


REMAND

After a review of the record, the Board has determined that further development is necessary before it can adjudicate the remaining claims on appeal.

The Veteran reported in the November 2011 VA examination that he was in receipt of Social Security disability.  He also testified in September 2014 that he was in receipt of Social Security disability, but he was currently receiving Social Security benefits due to age.  Hearing Transcript at 15.  The Court of Appeals for Veterans Claims (Court) has long held that the duty to assist includes requesting information and records from the Social Security Administration (SSA) which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); see also 38 U.S.C.A. § 5103A(c)(3) ; 38 C.F.R. § 3.159(c)(2).  Unfortunately, the SSA records are not associated with the claims folder.  In light of the foregoing, a remand is necessary to obtain any outstanding SSA disability determination(s) and associated medical records.

The Veteran was provided with a VA examination in November 2011 with respect to his service connection claim for a low back disorder.  The VA examiner determined that the claimed condition is less likely than not incurred in or caused by the claimed in-service injury.  He explained that the axial degenerative joint disease is not caused by nor related to service.  He also noted that the Veteran worked as a salesperson and retired in July 2010 due to back problems and a VA treatment record shows that he worked in mines in the past.  The Board notes that the examiner did not provide an explanation as to why the Veteran's degenerative joint disease is not related to the complaints of pain in service or the credible statements of an injury to his back that occurred in January 1968.  During the September 2014 Board hearing the Veteran testified that he had continuous of back pain since an injury in military service.  The Board observes that the examiner did not discuss the Veteran's lay statements of recurrent or continuous symptoms of back pain since service.  Based on the foregoing, the Board finds that the Veteran should be provided with another VA examination and opinion for his low back disorder.

The Veteran was not provided with a VA examination with respect to his service connection claim for a neck disability.  The evidence shows that he has a current disability.  Furthermore, the Veteran provided credible testimony that he injured his neck in service and he has had continuous or recurrent neck pain since service.  In light of the foregoing, the Veteran should be provided with a VA examination and opinion for his neck disorder.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine whether he has any outstanding VA or private treatment records with respect to his claims on appeal.  After securing the appropriate consent, if necessary, from the Veteran, VA should attempt to obtain any such treatment records adequately identified by the Veteran that have not previously been associated with the Veteran's VA claims folder.  All attempts to secure this evidence must be documented in the claims file.

2. Contact the Social Security Administration (SSA) and request copies of any disability determinations and medical records used by that agency in making such determinations on behalf of the Veteran for SSA benefits purposes.  Any records received should be associated with the Veteran's claims folder.  If the search for such records has negative results, a statement to that effect should be placed in the Veteran's claims folder.

3. After completing the foregoing and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination for his service connection claims for a low back disorder and neck disorder.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to whether neck and/or low back disorder found on examination is at least as likely as not (i.e., a fifty percent or greater probability) etiologically related to the Veteran's active military service to include the documented in-service complaints of low back pain, in-service diagnosis of lumbosacral sprain, and the credible lay testimony of injuring his neck and low back due to a fall in service.

The examiner should explain the reasoning for his or her opinion(s) including a description of the evidence relied upon and rejected in reaching the opinion(s).  As part of his or her explanation, the examiner is requested to discuss the Veteran's credible lay statements of neck and back pain in service with continuous symptoms since service.  Specifically, the examiner is asked to address whether the recurrent or continuous back and/or neck pain since service is related to his current low back and neck disorders.

4. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for a low back disorder and neck disorder and request to reopen entitlement to service connection for residuals of a head injury, based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


